Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Verdre Tyrone Turner appeals the district court’s orders denying relief without prejudice on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tuner v. AlimOn, No. 1:08-ev-00484-LO-TRJ (E.D.Va. July 7, 2008; filed Aug. 4, 2008 & entered Aug. 6, 2008). We deny Turner’s motions to appoint counsel, for oral argument, and for a polygraph test. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.